DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “radial arrangement, tangential arrangement and combined arrangement; the combined arrangement comprises U-shaped arrangement, V- shaped arrangement, W-shaped arrangement, the other radial- tangential combined arrangement, and variations of the other electric machine structures” in claims 24-28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recited:
“the arrangement manner of permanent magnets can be radial arrangement, tangential arrangement and combined arrangement; the combined arrangement comprises U-shaped arrangement, V- shaped arrangement, W-shaped arrangement, the other radial- tangential combined arrangement, and variations of the other electric machine structures”.
However, the claim appeared to recite all the “radial, tangential arrangement” together with “U-shaped arrangement, V- shaped arrangement, W-shaped arrangement, the other radial- tangential combined arrangement, and variations of the other electric machine structures” in a same embodiment. However, the original disclosure does not provide any written description how such combination can be formed in a same motor structure.
Therefore, such subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art.
For the purpose of examination, limitations in claim 24 are being interpreted in an alternative manner. E.g.: radial and tangential are alternative structure.


Claims 9-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "may be" in lines 9 and 17 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claims 10-28 are rejected for their dependency on claim 1.
Regarding claims 19-28, the phrase "can be” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 12, 13, 17, 18, 22, 23, 27 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 12 recited:
“the numbers of pole pairs p1 and p2 of two air-gap electric machines meet the following basic rule: p1=2, the p2 is any positive odd number or equal to 2, and the p1 is any positive odd number”
However, if p1=2 and p2 is equal to 2, such recitation would not satisfied rules (1) and (2) as claimed in claim 10.
Therefore, claim 12 does not further limit claim 10.
Claims 17, 22 and 27 are also rejected for their dependency on claim 12.

Claim 13 recited:
“the numbers of pole pairs p1 and p2 of two air-gap electric machines meet the following basic rule: p1=1, the p2 is any positive integer or equal to 1, and the p1 is any positive integer”
However, if p1=1 and p2=1, similar to claim 12 above, such recitation would not satisfied rules (1) and (2) as claimed in claim 10.
Claims 18, 23 and 28 are also rejected for their dependency on claim 13.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tojima et al. (US 2017/0019005 A1).
RE claim 9, Tojima teaches a double-stator combined electric machine A (Fig.1 and ¶ 32) suitable for achieving sensorless control of the absolute position of a rotor (intended use), 
wherein an outer stator 20 and the outer side of a rotor 10 form an outer air-gap electric machine (20, 10), and an inner stator 30 and the inner side of the rotor 10 form an inner air-gap electric machine (30, 10);
the type of the outer air-gap electric machine and the type of the inner air-gap electric machine may be formed by combining two types of the following electric machines or one type of the following electric machines in pairs: a permanent magnet synchronous machine, a synchronous reluctance machine, a switched reluctance machine (¶ 31), an electrically excited synchronous machine, a hybrid excitation synchronous machine and the like; or
the type of the outer air-gap electric machine and the type of the inner air-gap electric machine may be formed by combining one type of the above electric machines with a reluctance or wound type rotary transformer.

RE claim 14/9, Tojima teaches the type of the electric machine is a synchronous machine, comprising a permanent magnet synchronous machine, a brushless permanent magnet machine, an electrically excited synchronous machine, a hybrid excitation synchronous machine, a synchronous reluctance machine, a switched reluctance machine (¶ 31), and a reluctance or wound type rotary transformer.
RE claim 19/9, Tojima teaches the electric machine topology has a double-stator structure of a radial-magnetic-field electric machine (Fig.1), the direction of magnetic field of the air gap is radial (see ¶ 51 for flux flowing out of one stator and flow back to another stator 20 or 30. In other words, the flux is in radial direction since the outer stator 20 and inner stator 30 are arranged in radial direction), and the motion manner is rotation (D); the electric machine topology can be applied to a double-stator and multiple-stator structure of an axial- magnetic-field electric machine, the direction of magnetic field of the air gap is axial, the stators and the rotor are disc- shaped, and the motion manner is rotation; the electric machine topology can be applied to a double-stator single-rotor linear electric machine structure and a planar electric machine structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13, 15-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tojima in view of Xu (CN 106411081 A, the machine translation of which has been provided) and Nishimura (US 2003/0015931 A1).
RE claim 10/1, Tojima has been discussed above. Tojima does not teach the numbers of pole pairs p1 and p2 of two air-gap electric machines meet the following basic rule: (1), p1≠p2, the greatest common divisors of the p1 and the p2 are equal to 1, and the p1 and the p2 are positive integers; or (2), |m∙p1−n∙p2|=1, the p1 and the p2 are positive integers, and the m and the n are positive integers.
Xu teaches numbers of pole pairs p1 and p2 of two air-gap electric machines meet the following basic rule:
(1), p1≠p2, the greatest common divisors of the p1 and the p2 are equal to 1, and the p1 and the p2 are positive integers (see Fig.1 and translation for outer stator 1 has six poles and inner stator 3 has four poles. In other words, p1=2, p2=3, which satisfied the claimed rule (1)); or
(2), |m∙p1−n∙p2|=1, the p1 and the p2 are positive integers, and the m and the n are positive integers (see Fig.1 and translation for outer stator 1 has six poles and inner stator 3 has four poles. In other words, p1=2, p2=3, which satisfied the claimed rule (2))
Nishimura suggests that the number of two stator can have same and/or different number of poles (¶ 34, 40) and such number is a result effective variable bsaaed on number of conductor and connection (¶ 40) which can be changed accordingly in order to optimize magnetic noise (¶ 43), and output power of the machine (¶ 59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tojima by having the numbers of pole pairs p1 and p2 of two air-gap electric machines meet the following basic rule: (1), p1≠p2, the greatest common divisors of the p1 and the p2 are equal to 1, and the p1 and the p2 are positive integers; or (2), |m∙p1−n∙p2|=1, the p1 and the p2 are positive integers, and the m and the n are positive integers, as taught and suggested by Xu and Nishimura, for the same reasons as discussed above.
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

RE claim 11/10, as discussed above, Xu teaches the numbers of pole pairs p1 and p2 of two air-gap electric machines meet the following basic rule: p1=p2+1 or p1=p2−1, the p1 and the p2 are positive integers (see Fig.1 and translation for outer stator 1 has six poles and inner stator 3 has four poles. In other words, p1=2, p2=3).

RE claim 12/10, as discussed above, Xu teaches the numbers of pole pairs p1 and p2 of two air-gap electric machines meet the following basic rule: p1=2, the p2 is any positive odd number or equal to 2, and the p1 is any positive odd number (see Fig.1 and translation for outer stator 1 has six poles and inner stator 3 has four poles. In other words, p1=2, p2=3).

RE claim 13/10, Tojima in view of Xu and Nishimura has been discussed above. Tojima does not teach the numbers of pole pairs p1 and p2 of two air-gap electric machines meet the following basic rule: p1=1, the p2 is any positive integer or equal to 1, and the p1 is any positive integer.
As discussed above, Nishimura suggests that the number of two stator can have same and/or different number of poles (¶ 34, 40) and such number is a result effective variable bsaaed on number of conductor and connection (¶ 40) which can be changed accordingly in order to optimize magnetic noise (¶ 43), and output power of the machine (¶ 59).
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

RE claims 15/10, 16/11, 17/12 and 18/13, Tojima in view of Xu and Nishimura has been discussed above. Tojima further teaches the type of the electric machine is a synchronous machine, comprising a permanent magnet synchronous machine, a brushless permanent magnet machine, an electrically excited synchronous machine, a hybrid excitation synchronous machine, a synchronous reluctance machine, a switched reluctance machine (¶ 31), and a reluctance or wound type rotary transformer

RE claims 20/10, 21/11, 22/12 and 23/13, Tojima teaches the electric machine topology has a double-stator structure of a radial-magnetic-field electric machine (Fig.1), the direction of magnetic field of the air gap is radial (see ¶ 51 for flux flowing out of one stator and flow back to another stator 20 or 30. In other words, the flux is in radial direction since the outer stator 20 and inner stator 30 are arranged in radial direction), and the motion manner is rotation (D); the electric machine topology can be applied to a double-stator and multiple-stator structure of an axial- magnetic-field electric machine, the direction of magnetic field of the air gap is axial, the stators and the rotor are disc- shaped, and the motion manner is rotation; the electric machine topology can be applied to a double-stator single-rotor linear electric machine structure and a planar electric machine structure.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tojima in view of Tojima et al. (US 2017/0222499 A1, hereinafter referred to as “Tojima’499”) and Matsumoto et al. (US 2015/0340936 A1).
RE claim 24/19, as best understood, Tojima has been discussed above. Tojima does not teach the arrangement manner of permanent magnets can be radial arrangement, tangential arrangement and combined arrangement; the combined arrangement comprises U-shaped arrangement, V- shaped arrangement, W-shaped arrangement, the other radial- tangential combined arrangement, and variations of the other electric machine structures.
Tojima’499 teaches the arrangement manner of permanent magnets 3d (Fig.1) can be radial arrangement (Figs.1, 2), tangential arrangement and combined arrangement; the combined arrangement comprises U-shaped arrangement, V- shaped arrangement, W-shaped arrangement, the other radial- tangential combined arrangement, and variations of the other electric machine structures. It is possible to add the torque applied from the inner stator of the rotor having a small diameter to the rotor compared to the case in which the permanent magnet is not provided. As a result, a difference between the torque applied to the rotor from the outer stator and the torque applied to the rotor from the inner stator is suppressed. It is possible to increase motor efficiency by reducing the difference between the two torques (¶ 20).
In addition, Matsumoto suggests that other magnet arrangement such as V-shape and U-shape well-known in the art (¶ 21 and Fig.5). The arrangement of magnet can be adjusted to optimize flux efficiency of the motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tojima by having the arrangement manner of permanent magnets can be radial arrangement, tangential arrangement and combined arrangement; the combined arrangement comprises U-shaped arrangement, V- shaped arrangement, W-shaped arrangement, the other radial- tangential combined arrangement, and variations of the other electric machine structures, as taught by Tojima’499 and Matsumoto, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).


Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tojima in view of Xu and Nishimura as applied to claims 20, 21, 22 and 23 above, and further in view of Tojima et al. (US 20170222499 A1, hereinafter referred to as “Tojima’499) and Matsumoto et al. (US 2015/0340936 A1).
RE claims 25/20, 26/21, 27/22 and 28/23, as best understood, Tojima has been discussed above. Tojima does not teach the arrangement manner of permanent magnets can be radial arrangement, tangential arrangement and combined arrangement; the combined arrangement comprises U-shaped arrangement, V- shaped arrangement, W-shaped arrangement, the other radial- tangential combined arrangement, and variations of the other electric machine structures.
Tojima’499 teaches the arrangement manner of permanent magnets 3d (Fig.1) can be radial arrangement (Figs.1, 2), tangential arrangement and combined arrangement; the combined arrangement comprises U-shaped arrangement, V- shaped arrangement, W-shaped arrangement, the other radial- tangential combined arrangement, and variations of the other electric machine structures. It is possible to add the torque applied from the inner stator of the rotor having a small diameter to the rotor compared to the case in which the permanent magnet is not provided. As a result, a difference between the torque applied to the rotor from the outer stator and the torque applied to the rotor from the inner stator is suppressed. It is possible to increase motor efficiency by reducing the difference between the two torques (¶ 20).
In addition, Matsumoto suggests that other magnet arrangement such as V-shape and U-shape well-known in the art (¶ 21 and Fig.5). The arrangement of magnet can be adjusted to optimize flux efficiency of the motor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tojima in view of Xu and Nishimura by having the arrangement manner of permanent magnets can be radial arrangement, tangential arrangement and combined arrangement; the combined arrangement comprises U-shaped arrangement, V- shaped arrangement, W-shaped arrangement, the other radial- tangential combined arrangement, and variations of the other electric machine structures, as taught by Tojima’499, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834